Case 2:20-cv-00205-JPH-MJD Document 11 Filed 10/21/20 Page 1 of 2 PageID #: 45




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

KENTE BARKER,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )         No. 2:20-cv-00205-JPH-MJD
                                                       )
DICK BROWN,                                            )
                                                       )
                               Respondent.             )

           ENTRY DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

        In a prison disciplinary proceeding identified as No. RDC 19-10-0057, the petitioner was

found guilty of violating prison rules on November 8, 2019. In his motion to dismiss, the

respondent reports that the only sanctions that could have affected the duration of the petitioner's

custody, a deprivation of 180-days' earned credit time and a one step credit class demotion, were

vacated by the Indiana Department of Correction Appeal Review Officer on August 24, 2020. Dkt.

9-4. The petitioner's case was designated for a rehearing. Id.

        A federal court may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254(a) only if

it finds the applicant "is in custody in violation of the Constitution or laws or treaties of the United

States." Id. Because the petitioner is not "in custody" based on the sanctions imposed in the

challenged disciplinary hearing, the habeas action is moot. See Eichwedel v. Curry, 700 F.3d 275,

279 (7th Cir. 2012). A moot case must be dismissed for lack of jurisdiction. Home Care Providers,

Inc. v. Hemmelgarn, 861 F.3d 615, 620 (7th Cir. 2017).

        Accordingly, for the above reasons, the respondent's unopposed motion to dismiss this

action as moot, dkt. [9], is granted. Judgment consistent with this Entry shall now issue.




                                                   1
Case 2:20-cv-00205-JPH-MJD Document 11 Filed 10/21/20 Page 2 of 2 PageID #: 46




SO ORDERED.

Date: 10/21/2020




Distribution:

KENTE BARKER
965044
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

David A. Arthur
INDIANA ATTORNEY GENERAL
David.Arthur@atg.in.gov




                                      2
